OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
*904On the limited issues before this court, we agree with the Appellate Division that the plaintiffs have a contractual right to indemnification. Although the appellants urge that indemnification is only required when the litigation is initiated by third parties, the agreement does not expressly provide this nor can such a limitation be implied by a fair reading of its terms.
Chief Judge Cooke and Judges Jasen, Gabrielli, Wachtler and Fuchsberg concur; Judges Jones and Meyer taking no part.
Order affirmed, with costs, in a memorandum.